ACCEPTED
                                                                                                03-15-00258-CR
                                                                                                        5160051
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                  DISTRICT ATTORNEY'S OFFICE                                                5/5/2015 3:21:37 PM

                     SS-" & 424™ <7udicial I H s t r i c t s                                  JEFFREY D. KYLE
                                                                                                         CLERK

                                             COUNTIES O F
                           B l U i N C O • B U R N E T • I X A N O • BAN S A B A


                                  Wiley B. McAfee                               FILED IN
                                                                         3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                        District Attorney                5/5/2015 3:21:37 PM
                                                                           JEFFREY D. KYLE
                                         May 5, 2015                             Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00258-CR; Stephanie Male Helntzleman v. The State of
         Texas
         Appeal from Cause No. 42636 in the 33rd District Court of Burnet County

Dear Mr. Kyle:

       Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar No. 03353500

                                                           Sincerely,




cc:      Ms. Alice E. Price
         Attorney for Appellant
         via eServe




      811 Beffy Street • P.O. Box 725 • Uano. Texas 78843 • 325-247-5755 • Fax 325-247-5274